Citation Nr: 1402963	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 27, 2007, for the grant of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to an effective date prior to August 27, 2007, for the grant of entitlement to a 10 percent disability rating for left knee chondromalacia.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  


FINDINGS OF FACT

1.  The Veteran separated from active service in February 1972; he did not raise a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) within one year of discharge.

2.  On August 27, 2007, the RO received the Veteran's claim of entitlement to service connection for PTSD; no communication or medical record prior to August 27, 2007 may be interpreted as an informal claim of entitlement to service connection for PTSD. 

3.  On August 27, 2007, the RO received the Veteran's claim of entitlement to a compensable rating for left knee chondromalacia; no communication or medical record prior to August 27, 2007 may be interpreted as an informal claim of entitlement to a compensable rating for left knee chondromalacia.

4.  It is not factually ascertainable that in the year prior to August 27, 2007, that a 10 percent disability rating was warranted for the Veteran's service-connected left knee chondromalacia.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 27, 2007, for the grant of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).

2.  The criteria for an effective date prior to August 27, 2007, for the grant of entitlement to a 10 percent disability rating for left knee chondromalacia have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an earlier effective date for the grant of service connection for PTSD arises from his disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's claim of entitlement to an earlier effective date for the grant of a 10 percent disability rating for left knee chondromalacia, the RO's September 2007 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Additionally, such letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, as the outcome of this appeal turns on a determination as to the date that service connection and increased rating claims were filed, there is no need for a medical examination or opinion.  Therefore, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to 

provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Effective Date Law and Regulations

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

However, if the claim is received within one year of separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Regarding cases involving increased ratings, an exception to the general rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation; otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b)(2); 38  C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits" 
under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  38 C.F.R. § 3.155(b).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A report of examination or hospitalization by VA or one of the uniformed service, which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a) (2013).  The provisions of 38 C.F.R. § 3.157 only apply after a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

      Effective Date for the Grant of Service Connection for PTSD

By a December 2008 rating decision, service connection for PTSD was granted, and an effective date of August 27, 2007 was assigned.  In January 2009, the Veteran submitted a notice of disagreement with that decision, indicating that an earlier effective date prior to August 27, 2007 should be assigned for the award of service connection.  In April and September 2009 rating decisions, the RO denied entitlement to an earlier effective date for such award.  In January 2011, the RO 

issued a statement of the case, and the Veteran perfect an appeal later that same month.  The Veteran contends that the effective date for the grant of service connection for PTSD should be March 26, 2007, the date of receipt of a communication from the North Carolina Division of Veterans Affairs (NCDVA), which should be considered an informal claim for service connection for PTSD. 

The Veteran separated from active service in February 1972.  It is not in dispute that the Veteran did not submit a claim of entitlement to service connection for PTSD within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for PTSD as of the day following discharge is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A review of the Veteran's claims file does not reveal a claim, formal or informal, for entitlement to service connection for PTSD prior to August 27, 2007.  The Board acknowledges a written communication from the NCDVA dated on March 26, 2007, which indicates the Veteran's intent to apply for service connection for PTSD.  However, such communication cannot be considered an informal claim, as a power of attorney for NCDVA was not executed at the time the communication was received.  38 C.F.R. § 3.155(b).  Thereafter, on June 13, 2007, the RO received the Veteran's VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the NCDVA as the Veteran's representative; however, such form does not indicate an intent to file a claim for benefits.  Subsequently, on August 27, 2007, the RO received the Veteran's formal claim for benefits.  There are no other documents submitted prior to August 27, 2007, indicating intent to file a claim of entitlement to service connection for PTSD.  Thus, that date serves as the date of claim.  

Thus, August 27, 2007, the date selected by the RO is the earliest possible effective date.  The reason for this is that, even if entitlement arose prior to August 27, 2007, 

the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Moreover, any evidence showing that the entitlement occurred after August 27, 2007 would not entitle the Veteran to an earlier effective date for the grant of service connection for PTSD.

It is further noted that, pursuant to 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's August 27, 2007 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for PTSD was filed earlier than August 27, 2007.  See 38 C.F.R. § 3.157.  

Accordingly, the presently assigned effective date of August 27, 2007 is appropriate, and there is no basis for an award of service connection for PTSD prior to that date.

Effective Date for10 Percent Rating for Left Knee Chondromalacia 

By a January 1972 rating decision, service connection was granted for left knee chondromalacia, and a noncompensable rating was assigned effective February 4, 1972, the day following discharge from active service.  Although notice of this decision was sent to the Veteran, he did not file a notice of disagreement, and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013).

The Veteran filed a claim for an increased rating on August 27, 2007.  By a December 2008 rating decision, a 10 percent disability rating was granted for his service-connected left knee chondromalacia, and an effective date of August 27, 2007 was assigned.  In January 2009, the Veteran disagreed with that decision, 

indicating that an effective date prior to August 27, 2007 should be assigned for the service-connected left knee disorder.  In April and September 2009 rating decisions, the RO denied entitlement to an earlier effective date for such award.  In January 2011, the RO issued a statement of the case, and the Veteran perfect an appeal later that same month.  The Veteran contends that the effective date for the grant of the 10 percent disability rating for the service-connected left knee should be March 26, 2007, the date of receipt of the communication from NCDVA.  

As such, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).   

A review of the Veteran's claims file does not reveal a claim, formal or informal, for a compensable disability rating for the left knee disorder prior to August 27, 2007.  The Board acknowledges a written communication from the NCDVA dated on March 26, 2007, which indicates the Veteran's intent to apply for a compensable disability rating for his service-connected left knee.  However, such communication cannot be considered an informal claim, as a power of attorney for NCDVA was not executed at the time the communication was received.  38 C.F.R. § 3.155(b).  Thereafter, on June 13, 2007, the RO received the Veteran's VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the NCDVA as the Veteran's representative; however, such form does not indicate an intent to file a claim for benefits.  Subsequently, on August 27, 2007, the RO received the Veteran's formal claim for benefits.  There are no other documents submitted prior to August 27, 2007, indicating intent to file a claim of entitlement to a compensable disability rating for the service-connected left knee disorder.  Thus, August 27, 2007 serves as the date of claim.  

As above, the effective date of an evaluation and award of compensation for an increased disability rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  The Board, however, must determine whether the exception to the general rule applies; specifically, whether an increased disability rating of 10 percent for the service-connected left knee disorder was factually ascertainable within one year of August 27, 2007, the date of claim.  38 U.S.C.A. § 5110(b)(2); 38  C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126. 

Upon review of the record, the Board finds that the evidence does not demonstrate that a compensable 10 percent disability rating for the service-connected left knee disorder is warranted during the one-year period, prior to August 27, 2007.  See Hazan, 10 Vet. App. at 518.  There is no medical or lay evidence in the record from August 27, 2006 to August 27, 2007 evidencing manifestations of the Veteran's  left knee disorder had increased to the level that meets the criteria for a 10 percent disability rating.  Significantly, the October 14, 2008 VA orthopedic examination served as the sole basis for the awarded increased rating for the Veteran's left knee disorder.  Thus, an increased rating for such disorder is not factually ascertainable prior to that time.  Consequently, the proper effective date for the increased rating is  the date of the aforementioned VA examination, as it is the date entitlement arose, which is later than the date of claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

Finally, as the relevant medical evidence of record is dated after receipt of the Veteran's formal claim for an increased rating, the provisions of 38 C.F.R. § 3.157 do not afford a basis for finding that his claim, be it formal or informal, of entitlement to a compensable disability rating was filed earlier than August 27, 2007.  See 38 C.F.R. § 3.157.

Accordingly, the presently assigned effective date of August 27, 2007 is appropriate, and there is no basis for an award of a 10 percent disability rating for the service-connected left knee disorder prior to that date.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against an effective date prior to August 27, 2007 for the grant of entitlement to service connection for PTSD, and for the grant of entitlement to a 10 percent disability rating for left knee chondromalacia, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to August 27, 2007, for the grant of entitlement to service connection for PTSD, is denied. 

An effective date prior to August 27, 2007, for the grant of entitlement to a 10 percent disability rating for left knee chondromalacia, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


